EXHIBIT 10.55


[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A R EQUEST FOR CONFIDENTIAL
TREATMENT


Micron NTC CONFIDENTIAL



TECHNOLOGY TRANSFER AND LICENSE AGREEMENT
FOR 68-50nm PROCESS NODES
 
This TECHNOLOGY TRANSFER AND LICENSE AGREEMENT FOR 68-50nm PROCESS NODES (this
“Agreement”), is made and entered into as of this 21st day of April, 2008
(“Effective Date”), by and between Micron Technology, Inc., a Delaware
corporation (“Micron”), and Nanya Technology Corporation (Nanya Technology
Corporation [Translation from Chinese]), a company incorporated under the laws
of the Republic of China (“NTC”).  (Micron and NTC are referred to in this
Agreement individually as a “Party” and collectively as the “Parties”).
 
RECITALS
 
A.           Micron has developed technology for 68nm and 50nm Process Nodes for
the manufacture of Stack DRAM Products.
 
B.           NTC desires to have such technology transferred to NTC for its use
in the manufacture of Stack DRAM Products, and Micron intends to so transfer
such technology to NTC and license NTC thereunder.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
set forth, the Parties, intending to be legally bound, hereby agree as follows.
 
ARTICLE 1
 
DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS
 
1.1           Definitions.
 
“Adjusted Revenues” means[***].
 
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, including through one or more intermediaries, controls,
or is controlled by, or is under common control with such specified Person; and
the term “affiliated” has a meaning correlative to the foregoing.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
 
DLI-6195532v3
 
 

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
 
“BEOL Costs” means [***].
 
“Commodity Stack DRAM Products” means Stack DRAM Products for system main memory
for computing or Mobile Devices, in each case that are fully compliant with one
or more Industry Standard(s).
 
“Confidential Information” means that information described in Section 8.1
deemed to be “Confidential Information” under the Mutual Confidentiality
Agreement.
 
“Control” (whether capitalized or not) means the power or authority, whether
exercised or not, to direct the business, management and policies of a Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, which power or authority shall conclusively be presumed
to exist upon possession of beneficial ownership or power to direct the vote of
[***] of the votes entitled to be cast at a meeting of the members, shareholders
or other equity holders of such Person or power to control the composition of a
majority of the board of directors or like governing body of such Person; and
the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“DRAM Product” means any stand-alone semiconductor device that is a dynamic
random access memory device and that is designed or developed primarily for the
function of storing data, in die, wafer or package form.
 
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
 
“Force Majeure Event” means the occurrence of an event or circumstance beyond
the reasonable control of a Party and includes, without limitation, (a)
explosions, fires, flood, earthquakes, catastrophic weather conditions, or other
elements of nature or acts of God; (b) acts of war (declared or undeclared),
acts of terrorism, insurrection, riots, civil disorders, rebellion or sabotage;
(c) acts of federal, state, local or foreign Governmental Entity; (d) labor
disputes, lockouts, strikes or other industrial action, whether direct or
indirect and whether lawful or unlawful; (e) failures or fluctuations in
electrical power or telecommunications service or equipment; and (f) delays
caused by the other Party or third-party nonperformance (except for delays
caused by a Party’s Contractors, subcontractors or agents).
 
“Foundry Customer” means a Third Party customer for Stack DRAM Products [***].
 
“Foundry Customer Adjusted Revenues” means [***].
 
“Foundry Customer Products” means [***].
 
 
DLI-6195532v3
 
2

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
 
“Gross Revenues” means, [***].
 
“Industry Standard” means the documented technical specifications that set forth
the pertinent technical and operating characteristics of a DRAM Product if such
specifications are publicly available for use by DRAM manufacturers, and if
[***].
 
“IP Rights” means copyrights, rights in trade secrets, Mask Work Rights and
pending applications or registrations of any of the foregoing anywhere in the
world.  The term “IP Rights” does not include any Patent Rights or rights in
trademarks.
 
“Mask Work Rights" means rights under the United States Semiconductor Chip
Protection Act of 1984, as amended from time to time, or under any similar
equivalent laws in countries other than the United States.
 
“Micron” shall have the meaning set forth in the preamble to this Agreement.
 
“Micron IP Royalties” mean [***].
 
“Mobile Device” means a handheld or portable device using as its main memory one
or more Stack DRAM Products that is/are compliant with an Industry Standard and
[***].
 
“NTC Products” means [***].
 
“NTC Qualified Fab” means [***].
 
“Patent Rights” means all rights associated with any and all issued and
unexpired patents and pending patent applications in any country in the world,
together with any and all divisionals, continuations, continuations-in-part,
reissues, reexaminations, extensions, foreign counterparts or equivalents of any
of the foregoing, wherever and whenever existing.
 
“Probe Testing” means testing, using a wafer test program as set forth in the
applicable specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Stack DRAM integrated
circuits in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the specifications.
 
“Process Node” means [***].
 
“Recoverable Taxes” shall have the meaning set forth in Section 4.8(a).
 
“Stack DRAM” means dynamic random access memory cell that functions by using a
capacitor arrayed predominantly above the semiconductor substrate.
 
 
DLI-6195532v3
 
3

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


“Stack DRAM Module” means one or more Stack DRAM Products in a JEDEC-compliant
package or module (whether as part of a SIMM, DIMM, multi-chip package, memory
card or other memory module or package).
 
“Stack DRAM Product” means any memory comprising Stack DRAM, whether in die or
wafer form.
 
“Tax” or “Taxes” means any federal, state, local or foreign net income, gross
income, gross receipts, sales, use ad valorem, transfer, franchise, profits,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, customs, duties or other type of fiscal
levy and all other taxes, governmental fees, registration fees, assessments or
charges of any kind whatsoever, together with any interest and penalties,
additions to tax or additional amounts imposed or assessed with respect thereto.
 
“Taxing Authority” means any Governmental Entity exercising any authority to
impose, regulate or administer the imposition of Taxes.
 
“Third Party” means any Person other than NTC or Micron.
 
“Transferred Technology” means [***].


1.2           Certain Interpretive Matters.
 
(a)           Unless the context requires otherwise, (1) all references to
Sections, Articles, Exhibits, Appendices or Schedules are to Sections, Articles,
Exhibits, Appendices or Schedules of or to this Agreement, (2) each accounting
term not otherwise defined in this Agreement has the meaning commonly applied to
it in accordance with GAAP, (3) words in the singular include the plural and
vice versa, (4) the term “including” means “including without limitation,” and
(5) the terms “herein,” “hereof,” “hereunder” and words of similar import shall
mean references to this Agreement as a whole and not to any individual section
or portion hereof.  Unless otherwise denoted, all references to $ or dollar
amounts will be to lawful currency of the United States of America.  All
references to “day” or “days” will mean calendar days.
 
(b)           No provision of this Agreement will be interpreted in favor of, or
against, either Party by reason of the extent to which (1) such Party or its
counsel participated in the drafting thereof or (2) any such provision is
inconsistent with any prior draft of this Agreement or such provision.
 
ARTICLE 2
 
LICENSE GRANT
 
2.1           Micron Grant to NTC.  Subject to the terms and conditions of this
Agreement, Micron grants to NTC a [***] license to [***]:
 
(a)           [***]
 
 
DLI-6195532v3
 
4

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


(b)           [***]
 
2.2         [***].
 
ARTICLE 3
 
TRANSFER OF TECHNOLOGY
 
3.1           Delivery of Micron Transferred Technology to NTC.  Starting
promptly after the Effective Date and ending no later than [***] after the
Effective Date, to the extent not previously delivered, Micron shall deliver to
NTC [***] as of the Effective Date, using delivery methods commonly used in the
industry and in accordance with Micron’s typical technology transfer process
used between its own facilities, which process is outlined on Schedule
3.  Except as provided in Section 3.2, the foregoing obligation does not require
Micron to create, make, adapt, develop, modify and/or translate any such
information or materials.  NTC may at any time request Micron in writing to
supplement its prior disclosures of such Transferred Technology with any items
NTC believes to be missing or incomplete from such disclosures; however, with
respect to the subject matter of any such requests made after [***] after the
date that Micron notifies NTC that its delivery obligation is complete, [***].
 
3.2           Preproduction Wafers.  Within [***] after the Effective Date,
Micron shall, [***], provide to NTC [***].  On a schedule mutually agreed,
Micron shall, [***], provide to [***].
 
3.3           Engineering Services.  As reasonably requested by NTC from time to
time and to the extent fulfilling such request would not cause disruption of
Micron’s operations, Micron will provide to NTC engineering support for its
implementation of the Transferred Technology in NTC Qualified Fabs.
 
ARTICLE 4
 
PRICES AND PAYMENTS
 
4.1           License Fees.  For the rights granted to NTC under the Transferred
Technology, Micron shall invoice NTC for the amounts set forth on Schedule 4,
and  NTC shall pay the amount due thereon upon the later of: (a) the date when
each such amount becomes due as indicated on Schedule 4 and (b) thirty (30) days
after the date of invoice.
 
4.2           Royalties for Transferred Technology.
 
(a)           In addition to the amounts due for the transfer of Transferred
Technology under Section 4.1, NTC shall pay to Micron [***].
 
(b)           In addition to the amounts due for the transfer of Transferred
Technology under Section 4.1, NTC shall pay to Micron [***].
 
 
DLI-6195532v3
 
5

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


(c)           If a Stack DRAM Product or Stack DRAM Module originally
manufactured by a NTC Qualified Fab is sold or otherwise transferred to an
Affiliate of NTC [***].
 
(d)           Micron IP Royalties payable under this Section 4.2 are due only
for [***]
 
4.3           Royalty Reporting and Payment.  Within sixty (60) days
following[***] for so long as any Micron IP Royalties are payable hereunder, NTC
shall submit to Micron a written report, which is certified by NTC’s chief
financial officer as complete and correct, setting forth in reasonable detail,
[***].  NTC shall pay to Micron all Micron IP Royalties due for such [***]
contemporaneously with the submission of such report in accordance with Section
4.6.
 
4.4           Audit Rights and Records.  Micron shall have the right to have an
independent Third Party auditor audit [***], upon reasonable advance written
notice, during normal business hours and on a confidential basis subject to an
obligation of confidentiality, all records and accounts of NTC relevant to the
calculation of Micron IP Royalties in the three (3) year period immediately
preceding the date of the audit; provided however, NTC shall not be obligated to
provide any records and book of accounts existing prior to the Effective
Date.  NTC shall, for at least a period of three (3) years from the date of
their creation, keep complete and accurate records and books of accounts
concerning all transactions relevant to calculation of Micron IP Royalties in
sufficient detail to enable a complete and detailed audit to be conducted.
[***].
 
4.5           Engineering Service Fees.  Micron shall charge NTC for any
engineering services provided by Micron to NTC under Section 3.3 for [***].  If
any employee(s) of Micron are required to provide such services at a location
other than his/her/their normal working location, then [***].  Micron will
invoice NTC for all such costs and expenses monthly as incurred.  NTC will pay
Micron the amount due within thirty (30) days of receipt of invoice.
 
4.6           Reports and Invoices; Payments.
 
(a)           All reports and invoices under this Agreement may be sent by any
method described in Section 9.1 or electronically with hardcopy confirmation
sent promptly thereafter by any method described in Section 9.1.  Such reports
and invoices should be sent to the following contacts or such other contact as
may be specified hereafter pursuant to a notice sent in accordance with Section
9.1:
 
(i)           Invoices to NTC:
 
[***]
Nanya Technology Corp.
Hwa-Ya Technology Park 669, Fuhsing 3 Rd. Kueishan, Taoyuan, Taiwan, R. O. C.
Fax:                      [***]
E-Mail:                [***]
 
 
DLI-6195532v3
 
6

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



(ii)           Reports to Micron:
 
[***]
8000 S. Federal Way
P.O. Box 6, MS 1-720
Boise, Idaho, USA 83707-0006
Fax:                      [***]
Email:                   [***]




(b)           All amounts owed by a Party under this Agreement are stated,
calculated and shall be paid in United States Dollars ($ U.S.).
 
(c)           Payment is due on all amounts properly invoiced within thirty (30)
days of receipt of invoice.  All payments made under this Agreement shall be
made by wire transfer to a Micron bank account designated by the following
person or by such other person designated by notice:
 
Payments to Micron:


[***]
8000 S. Federal Way
P.O. Box 6, MS 1-107
Boise, Idaho, USA 83707-0006
Fax:                      [***]
Email:                   [***]


4.7           Interest.  Any amounts payable to Micron hereunder and not paid
within the time period provided shall accrue interest, from the time such
payment was due until the time payment is actually received, at the rate of
[***] or the highest rate permitted by Applicable Law, whichever is lower.
 
4.8           Taxes.
 
(a)           All sales, use and other transfer Taxes imposed directly on or
solely as a result of the services, rights licensed or technology transfers or
the payments therefor provided herein shall be stated separately on the service
provider’s, licensor’s or technology transferor’s invoice, collected from the
service recipient, licensee or technology transferee and shall be remitted by
service provider, licensor or technology transferor to the appropriate Taxing
Authority (“Recoverable Taxes”), unless the service recipient, licensee or
technology transferee provides valid proof of tax exemption prior to the
Effective Date or otherwise as permitted by law prior to the time the service
provider, licensor or technology transferor is required to pay such taxes to the
appropriate Taxing Authority.  When property is delivered, rights granted and/or
services are provided or the benefit of services occurs within jurisdictions in
which collection and remittance of Taxes by the service recipient, licensee or
technology transferee is required by law, the service
 
 
DLI-6195532v3
 
7

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


recipient, licensee or technology transferee  shall have sole responsibility for
payment of said Taxes to the appropriate Taxing Authority.  In the event any
Taxes are Recoverable Taxes and the service provider, licensor or technology
transferor does not collect such Taxes from the service recipient, licensee or
technology transferee or pay such Taxes to the appropriate Governmental Entity
on a timely basis, and is subsequently audited by any Taxing Authority,
liability of the service recipient, licensee or technology transferee will be
limited to the Tax assessment for such Recoverable Taxes, with no reimbursement
for penalty or interest charges or other amounts incurred in connection
therewith.  Except as provided in Section 4.8(b), Taxes other than Recoverable
Taxes shall not be reimbursed by the service recipient, licensee or technology
transferee, and each Party is responsible for its own respective income Taxes
(including franchise and other Taxes based on net income or a variation
thereof), Taxes based upon gross revenues or receipts, and Taxes with respect to
general overhead, including but not limited to business and occupation Taxes,
and such Taxes shall not be Recoverable Taxes.
 
(b)           In the event that the service recipient, licensee or technology
transferee is prohibited by Applicable Law from making payments to the service
provider, licensor or technology transferor unless the service recipient,
licensee or technology transferee deducts or withholds Taxes therefrom and
remits such Taxes to the local Taxing Authority, then the service recipient,
licensee or technology transferee shall duly withhold and remit [***].
 
4.9           [***].  Notwithstanding anything to the contrary in this
Agreement, if requested by Micron by notice in accordance with Section 9.1, NTC
will [***] until notified by Micron in accordance with Section 9.1.
 
ARTICLE 5
 
OTHER INTELLECTUAL PROPERTY MATTERS
 
5.1           Intellectual Properties Retained.  [***].
 
ARTICLE 6
 
WARRANTIES; DISCLAIMERS
 
6.1           No Implied Obligation or Rights.  Nothing contained in this
Agreement shall be construed as:
 
(a)           a warranty or representation that any manufacture, sale, lease,
use or other disposition of any products based upon any of the IP Rights
licensed or technology transferred hereunder will be free from infringement,
misappropriation or other violation of any Patent Rights, IP Rights or other
intellectual property rights of any Person;
 
(b)           an agreement to bring or prosecute proceedings against Third
Parties for infringement, misappropriation or other violation of rights or
conferring any
 
 
DLI-6195532v3
 
8

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


right to bring or prosecute proceedings against Third Parties for infringement,
misappropriation or other violation  of rights; or
 
(c)           conferring any right to use in advertising, publicity, or
otherwise, any trademark, trade name or names, or any contraction, abbreviation
or simulation thereof, of either Party.
 
6.2           Third Party Software.  Exploitation of any of the rights licensed
or technology transferred hereunder may require use of Software owned by a Third
Party and not subject to any license granted under any of the Joint Venture
Documents.  Nothing in this Agreement shall be construed as granting to any
Party, any right, title or interest in, to or under any Software owned by any
Third Party.  Except as may be specified otherwise in any of the other Joint
Venture Documents, any such Software so required is solely the responsibility of
the each of the Parties.  Moreover, should a Party who transfers technology
under this Agreement discover after such transfer that it has provided Software
to the other Party that it was not entitled to provide, such providing Party
shall promptly notify the other Party and the recipient shall return such
Software to the providing Party and not retain any copy thereof.
 
6.3           Disclaimer.  [***].
 
ARTICLE 7
 
LIMITATION OF LIABILITY
 
7.1           LIMITATION OF LIABILITY.  [***]
 
ARTICLE 8
 
TERM AND TERMINATION
 
8.1           Term.  The term of this Agreement commences on the Effective Date
and continues in effect until terminated by mutual agreement or as contemplated
in another agreement between the Parties or otherwise.
 
8.2           Termination.  In the event NTC commits a material breach of this
Agreement and such breach remains uncured for more than [***] after notice of
the breach, Micron may terminate this Agreement by notice to NTC.
 
8.3           Effects of Termination.
 
(a)           Termination of this Agreement hereunder shall not affect any of
the Parties’ respective rights accrued or obligations owed before
termination.  In addition, the following shall survive termination for any
reason:  Articles 1, 5, 6, 7 and 9 and Sections 4.3 through  4.8 and 8.3.
 
(b)           Upon termination of this Agreement, NTC shall:
 
[***]
 
 
DLI-6195532v3
 
9

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


ARTICLE 9
 
MISCELLANEOUS
 
9.1           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission, (b) confirmed delivery by a standard
overnight carrier or when delivered by hand, or (c) delivery in person,
addressed at the following addresses (or at such other address for a party as
shall be specified by like notice):
 
If to NTC:                                       Nanya Technology Corporation
Hwa-Ya Technology Park 669
Fuhsing 3 RD. Kueishan
Taoyuan, Taiwan, ROC
Attention: Legal Department
Fax: 886.3.396.2226


If to Micron:                                       Micron Technology, Inc.
8000 S. Federal Way
Mail Stop 1-507
Boise, ID 83716
Attention: General Counsel
Fax: 208.368.4537


9.2              Waiver.  The failure at any time of a Party to require
performance by the other Party of any responsibility or obligation required by
this Agreement shall in no way affect a Party’s right to require such
performance at any time thereafter, nor shall the waiver by a Party of a breach
of any provision of this Agreement by the other Party constitute a waiver of any
other breach of the same or any other provision nor constitute a waiver of the
responsibility or obligation itself.
 
9.3              Assignment.  [***]
 
9.4           Third Party Rights.  Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision
 
9.5           Force Majeure.  The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event.
 
9.6           Choice of Law.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, USA, without
giving effect to the principles of conflict of laws thereof.
 
9.7           Jurisdiction; Venue.  Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement shall be brought in a state or federal court of competent
jurisdiction located in the State of
 
 
DLI-6195532v3
 
10

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL


California, USA, and each of the Parties to this Agreement hereby consents and
submits to the exclusive jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by Applicable Law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum.
 
9.8           Headings.  The headings of the Articles and Sections in this
Agreement are provided for convenience of reference only and shall not be deemed
to constitute a part hereof.
 
9.9           Export Control.  Each Party agrees that it will not
knowingly:  (a) export or re-export, directly or indirectly, any technical data
(as defined by the U.S. Export Administration Regulations) provided by the other
Party or (b) disclose such technical data for use in, or export or re-export
directly or indirectly, any direct product of such technical data, including
Software, to any destination to which such export or re-export is restricted or
prohibited by United States or non-United States law, without obtaining prior
authorization from the U.S. Department of Commerce and other competent
Government Entities to the extent required by Applicable Laws. \
 
9.10           Severability.  Should any provision of this Agreement be deemed
in contradiction with the laws of any jurisdiction in which it is to be
performed or unenforceable for any reason, such provision shall be deemed null
and void, but this Agreement shall remain in full force in all other
respects.  Should any provision of this Agreement be or become ineffective
because of changes in Applicable Laws or interpretations thereof, or should this
Agreement fail to include a provision that is required as a matter of law, the
validity of the other provisions of this Agreement shall not be affected
thereby.  If such circumstances arise, the Parties hereto shall negotiate in
good faith appropriate modifications to this Agreement to reflect those changes
that are required by Applicable Law.
 
9.11           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
< Signature page follows >





DLI-6195532v3
 
11

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
Effective Date.
 


MICRON TECHNOLOGY, INC.






By: /s/ D. Mark
Durcan                                                                           
Name: D. Mark Durcan
Title: President and Chief Operating Officer






NANYA TECHNOLOGY CORPORATION




By: /s/ Jih
Lien                                                                           
Name:  Jih Lien
Title: President






THIS IS THE SIGNATURE PAGE FOR THE TECHNOLOGY TRANSFER
 AND LICENSE AGREEMENT ENTERED INTO BY AND BETWEEN MICRON AND NTC


 


 


 

 
DLI-6195532v3
 
12

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 1


Transferred Technology—Process  Nodes
 
[***]
 

 
DLI-6195532v3
 
- 13 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL





 
Schedule 2


Transferred Technology—Designs
 
[***]
 
  ( )
 

 
Schedule 2
DLI-6195532v3
 
- 14 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 3


Staged Process Flow for Technology Transfer
 
[***]
 

 
Schedule 3
DLI-6195532v3
 
- 15 -

--------------------------------------------------------------------------------

 
Micron NTC CONFIDENTIAL



Schedule 4


License Fees and Payment Schedule
 
[***]
 
Schedule 4
DLI-6195532v3
- 16 -

--------------------------------------------------------------------------------

 
